
	

114 HR 1871 IH: To authorize a nuclear physics program.
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1871
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2015
			Mr. Grayson introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		A BILL
		To authorize a nuclear physics program.
	
	
		1.Nuclear physics program
 (a)ProgramAs part of the activities authorized under section 209 of the Department of Energy Organization Act (42 U.S.C. 7139), the Director shall carry out a research program, and support relevant facilities, to discover and understand various forms of nuclear matter.(b)Facility construction(1)In generalConsistent with the Office of Science’s project management practices, the Director shall continue to support the construction of the Facility for Rare Isotope Beams.(2)RepealSection 981 of the Energy Policy Act of 2005 (42 U.S.C. 16321) is repealed.(c)Isotope development and production for research applications(1)In generalThe Director shall carry out a program for the production of isotopes that the Director determines are needed for research and applications, including—(A)the development of techniques to produce isotopes; and(B)support for infrastructure required for isotope research and production.(2)CoordinationIn making the determination described in paragraph (1), the Secretary shall—(A)ensure that isotope production activities do not compete with private industry unless critical national interests necessitate the Federal Government’s involvement; and(B)consider any relevant recommendations made by Federal advisory committees, the National Academies, and interagency working groups in which the Department participates.
